                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DNISION
                                 No. 4:19-CV-00138-D

VENNDA CARTER,                                )
                                              )
                       Plaintiff,             )
                                              )
                       V.                     )       ORDER FOR PAYMENT OF
                                              )       ATTORNEY FEES UNDER
ANDREW SAUL, 1                                )       THE EQUAL ACCESS TO JUSTICE ACT
Acting Commissioner of Social Security,       )
                                              )
                       Defendant.             )
______________                                )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $3,792.50, in full satisfaction of any and all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiff's counsel, Vaughn S. Clauson, and

mailed to his office at The Clauson Law Firm, PLLC P.O. Box 110205, Durham, North Carolina

27709, in accordance with Plaintiff's assignment to her attorney of her right to payment of

attorney's fees under the Equal Access to Justice Act.

       SO ORDERED this       _J______ day of fl-f r,'I   2021




                                              JA  s C. DEVER III
                                              UNITED STATES DISTRICT JUDGE




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as apartypursuantto Fed. R. Civ. P. 25(d). See also section205(g) ofthe Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).




        Case 4:19-cv-00138-D Document 31 Filed 04/07/21 Page 1 of 1
